716 S.E.2d 603 (2011)
311 Ga. App. 551
JOHNSON
v.
The STATE.
No. A09A2347.
Court of Appeals of Georgia.
August 31, 2011.
Michael E. Garner, Columbus, for appellant.
Julia Fessenden Slater, Dist. Atty., Michele Cauley Ivey, Michael E. Craig, Asst. Dist. Attys., for appellee.
MIKELL, Judge.
The Supreme Court granted certiorari in this case and, in Johnson v. State,[1] reversed the judgment of this Court, after concluding that Johnson was denied effective assistance of counsel. Therefore, we vacate our earlier opinion[2] and adopt the judgment of the Supreme Court as our own.
Judgment reversed.
ELLINGTON, C.J., and McFADDEN, J., concur.
NOTES
[1]  289 Ga. 532, 712 S.E.2d 811 (2011).
[2]  Johnson v. State, 301 Ga.App. 423, 687 S.E.2d 663 (2009).